The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the application filed on 05/17/2022.
Claims 1-20 are pending in this application. This action is made final.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed in file. 

Claim Objections
Claims 1 and 19-20 are objected to because of the following informalities:
 	The claims recite the limitation "the display data generator".  There is insufficient antecedent basis for this limitation in the claim. 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 8-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne et al. (US Patent 6,313,853, hereinafter Lamontagne) in view of Feldman et al. (US 2013/0219295, hereinafter Feldman).
 	Re claims 1 and 19-20, Lamontagne teaches a remote display device, comprising: processing circuitry configured to: 
 	display a display screen (fig. 3a, displaying data), 
	transmit the plurality of display data to a plurality of terminal devices, respectively (fig. 3 and numerals 352, 357, 362, 367, a user moves data 305 in the direction of arrow 352 using a gesture motion with either a human finger or a pen input device. This gesture motion causes data 305 to glide into message zone 350 wherein processor 140 implements the messaging function. GUI 300 can be configured to execute one or more functions corresponding to a reactive zone (e.g., message reactive zone 350) when data 305 touches, overlaps, or is within a predetermined proximity of the reactive zone), and 
 	update the display screen based on operation data indicative of an operation performed by the terminal device to the display area corresponding to the display data (fig. 3a and numerals 310, 320, 330, 340, based on the selection, different information will be displayed on the screen). 
	Lamontagne teaches that user can manipulate different content based on user selection (fig. 3a, numerals 310, 320, 330, 340 and numerals 352, 357, 362, 367, GUI 300 operates on display 170 of user interface pad 160 and allows a user to view and manipulate a plurality of data 305. Data 305 may be an electronic textual document, such as patient information or notes, or a graphic image, such as an x-ray or a visual image of a patient injury. Data 305 can be retrieved from memory 150, network 180, database 190, or can be generated by the user using one or more of a file icon 310, schedule icon 320, prescription icon 330, and notepad icon 340) but Lamontagne does not explicitly teach generate a plurality of display data corresponding to mutually different display areas, each being a part of the display screen. However, it is taught by Feldman (figs. 10-12 and [0119], the table display 14 may be divided in to multiple sections, e.g., screen sections 14-1 to 14-4. Each section 14-1 to 14-4 can be operated differently, i.e., separately and independently, by different users. Each user can select an application. Examples of applications include web browser (FIG. 12); virtual keyboard (FIG. 13); annotation applications (FIG. 10D); whiteboard applications; share laptop applications).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Feldman’s content into Lamontagne’s invention because it would provide user an enhanced graphical user interface wherein plurality of information can be displayed for each user.
 	Re claim 3, the rejection of claim 1 is incorporated. Lamontagne teaches wherein the corresponding display areas of the plurality of display data do not overlap with each other (figs. 3a-b and numerals 357, the user makes a gesture motion across display 170 on its surface in the direction of arrow 357 using an input device. The gesture motion of the user from position "1" to position "2" causes data 305 to glide towards share reactive zone 355, as shown in FIG. 3d. When data 305 glides into share reactive zone 355, processor 140 implements the "send to shared space" function). 
	Re claim 8, the rejection of claim 1 is incorporated. Lamontagne does not teach wherein the processing circuitry displays information on the plurality of users who use the respective terminal devices on the display screen. However, it is taught by (fig. 10B and [0119]-[0120], the table display 14 may be divided in to multiple sections, e.g., screen sections 14-1 to 14-4. Each section 14-1 to 14-4 can be operated differently, i.e., separately and independently, by different users).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Feldman’s content into Lamontagne’s invention because it would provide user an enhanced graphical user interface wherein plurality of information can be displayed for each user.
 	Re claim 9, the rejection of claim 8 is incorporated. Lamontagne teaches wherein the processing circuitry transmits user display data including the information on the plurality of users to each of the plurality of terminal devices (fig. 3a and numerals 352, 357, 362, and 367, This gesture motion causes data 305 to glide into message zone 350 wherein processor 140 implements the messaging function. GUI 300 can be configured to execute one or more functions corresponding to a reactive zone (e.g., message reactive zone 350) when data 305 touches, overlaps, or is within a predetermined proximity of the reactive zone). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne in view of Feldman and further in view of Komine et al. (US 2010/0083136, hereinafter Komine).
 	Re claim 11, the rejection of claim 1 is incorporated. Lamontagne does not explicitly teach wherein the display data is image data obtained by copying a part of the display screen. However, it is taught by Komine (fig. 6 and [0028], the screen output section 210 sends a copy of at least part of a document stored in the master storage section 200 to each of the user terminals 110 to output an editing screen including the copy (S300). The screen output section 210 also sends a selection screen to the owner terminal 100 to allow the owner to input a selection instruction, and outputs the selection screen on the owner terminal 100). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Komine’s content into the combination of Feldman and Lamontagne’s invention because it would provide user an enhanced graphical user interface wherein plurality of information can be shared among a plurality of devices.
 	
 			 	Response to Arguments
Applicant’s amendment removed a portion of the claimed language. The prior arts are still believed to teach the claims. Therefore, the rejection still stands.
 	Applicant said on page 1 that “Claim 20 has never recited this phrase and should not have been included in the objection”. Examiner respectfully disagrees. Claim 20 has less limitation that claims 1 and 19, not more. That means, claims 1 and 19 contains the limitation cited in claim 20. Hence, claim 20 can be rejected under the same rationale.
	Applicant argued that “In contrast, the cited references do not disclose or suggest such a configuration. Upon careful study of the references, Applicant submits that Lamontagne merely describes a single display 170 having a graphical user interface (GUI) 300 operable by a single local user and connected to terminals (monitors) 110, 120 having cameras 115, 125 for audiovisual communication (see FIG. 1; col. 3, 1.37 — col. 4, 1. 22; and col. 5, Il. 41 — 43). Lamontagne does not disclose or suggest generating a plurality of display data corresponding to mutually different display areas, each being a part of the display screen, as the Examiner admits at p. 4 of the Office action. Lamontagne further fails to disclose or suggest transmitting the plurality of display data to a plurality of terminal devices, respectively, and updating the display screen based on operation data indicative of an operation performed by the terminal device to the display area corresponding to the display data, in combination with the remaining features of claims 1, 19, and 20. It is noted that the Examiner cites the local user operating the GUI 300 in FIG. 3a, reproduced below, for both the claimed display screen in “display a display screen” and the claimed terminal device in “updating the display screen based on operation data indicative of an operation performed by the terminal device” (underline added), which are not compatible since each display terminal displays data corresponding to only part of the display screen”.
	Examiner agreed that Lamontagne does not disclose or suggest generating a plurality of display data corresponding to mutually different display areas, each being a part of the display screen”. Hence, examiner introduced the prior art of Feldman since Feldman teaches this portion of the claimed language (figs. 10-12 and [0119], the table display 14 may be divided in to multiple sections, e.g., screen sections 14-1 to 14-4. Each section 14-1 to 14-4 can be operated differently, i.e., separately and independently, by different users. Each user can select an application. Examples of applications include web browser (FIG. 12); virtual keyboard (FIG. 13); annotation applications (FIG. 10D); whiteboard applications; share laptop applications).
	Examiner said “Feldman certainly does not disclose or suggest updating the display screen based on operation data indicative of an operation performed by the terminal device to the display area”. Examiner did not cite Feldman for teaching this limitation. Lamontagne can be seen teaching this limitation (fig. 3a and numerals 310, 320, 330, 340, based on the selection, different information will be displayed on the screen).


Allowable Subject Matter
Claims 2, 4-7, 10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
 	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior artreferences and any interpretation of the references should not be considered to be limiting in anyway. A reference is relevant for all it contains and may be relied upon for all that it would havereasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ275,277 (CCPA 1968)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 57127016984128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177